ORDER
PER CURIAM.
Shauwn Nettles (Defendant) appeals from the judgment upon his conviction by a jury for drug trafficking in the second degree, Section 195.223, RSMo 2000. Defendant was sentenced to ten years’ imprisonment following the recommendation of the jury. Defendant contends the trial court abused its discretion in sustaining the State’s motion to strike Venireperson Navarn Smith for cause.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).